26 So.3d 705 (2010)
Paula J. PATTIO, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 5D09-644.
District Court of Appeal of Florida, Fifth District.
February 5, 2010.
Paula J. Pattio, Gainesville, pro se.
Louis A. Gutierrez, Tallahassee, for Appellee.
PER CURIAM.
Paula Pattio appeals an order of the Unemployment Appeals Commission affirming the appeal referee's finding that Ms. Pattio was disqualified from receiving benefits because she was discharged from employment for misconduct connected with work. As a result, she was denied unemployment benefits. We affirm.
The determination that an employee was terminated for good cause is a question of fact. Brown v. Unemployment Appeals Comm'n, 820 So.2d 457 (Fla. 5th DCA 2002). An appeal referee's factual determination is ordinarily presumed to be correct. Smith v. Unemployment Appeals Comm'n, 823 So.2d 873 (Fla. 5th DCA 2002). Thus, if there is substantial competent evidence in the record to support the appeal referee's findings, this Court must affirm. Brown, 820 So.2d at 458. The record before us fully supports the finding of the referee that Ms. Pattio was discharged from employment for good cause. We cannot reweigh the evidence. Accordingly, we affirm.
AFFIRMED.
ORFINGER, TORPY and LAWSON, JJ., concur.